internal_revenue_service number release date index number ---------------------- ---------------------------------- ---------------------------------------- in re department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no telephone number --------------------- refer reply to cc psi b04 plr-123334-06 date april re --------------------------------------------------- legend husband --------------------------------------------------------------------------------------------------------- ---------------------- ------------------ ------------------------------------------------------------------------ wife trust - - - date year year x ---------------------------------------------------- -------------------------- ------- ------- ----------------------------------------------------------------------- - - - - ----------------------------------------------------------------------------- ------------------------------------------ y cpa state - - - ----------- ------------------------------ --------- dear ------------- this is in response to a letter dated date submitted by your authorized representative requesting rulings under sec_2642 and sec_2632 of the internal_revenue_code and sec_301 of the procedure and administration regulations with respect to trust husband and wife reside in state on date husband established an irrevocable_trust trust for the primary benefit of his children and descendants on date husband contributed_property x to trust plr-123334-06 cpa prepared form sec_709 united_states gift and generation-skipping_transfer_tax return for the transfer and husband and wife elected to split_gifts under sec_2513 however in the preparation of the form sec_709 cpa inadvertently failed to allocate any of husband’s and wife’s gst_exemption to trust on their respective form sec_709 the errors were discovered in a recent review of husband’s and wife’s estate plan in year husband transferred y to trust and a gift-split election was made the transfer to trust was reported on schedule a part gifts subject only to gift_tax and no allocation of husband’s and wife’s gst_exemption was made to trust husband requests i an extension of time to allocate his gst_exemption to the year transfer to trust ii such allocation is to be based on the value of the property transferred to trust on the date of the transfer and iii that the year transfer to trust is subject_to the automatic allocation rules under sec_2632 sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect for the tax years at issue provided that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 effective for transfers subject_to the gift and estate_tax after date provides in part that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion ration for such property zero sec_2632 provides that the term indirect_skip means any transfer of property other than a direct_skip subject_to the gift_tax made to a gst_trust sec_2632 provides in part that the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless the trust falls within any of six enumerated exceptions sec_2632 provides that an individual may elect to have this subsection not apply to an indirect_skip or any or all transfers made by such individual to a particular trust plr-123334-06 sec_2652 and sec_26_2652-1 of the generation-skipping_transfer_tax regulations provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 and such allocation shall be effective on the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_2_cb_189 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-123334-06 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted based on the facts submitted and the representations made we conclude that reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election the requirements of sec_301_9100-3 have been satisfied under sec_26_2652-1 wife is treated for gst purposes as the transferor of one-half of the entire value of the property transferred by husband regardless of the interest wife is actually deemed to have transferred under sec_2513 for gst purposes husband and wife are each treated as the transferor of one-half of the value of the entire property transferred to trust therefore husband is granted an extension of time of days from the date of this letter to make an allocation of husband’s available gst_exemption with respect to husband’s transfer to trust in year the allocation will be effective as of the date of the transfer and the value of the transferred assets to trust as of the date of the original transfer to trust will be used in determining the amount of husband’s gst_exemption to be allocated to trust trust’s inclusion_ratio will be determined under sec_2642 and sec_2642 a gst_trust is defined in sec_2632 in general any trust that could have a generation-skipping_transfer is a gst_trust unless it meets one of the exceptions described in sec_2632 through vi where a sufficient possibility exists based on the statutory criteria that the trust corpus will not be distributed to lower generations based upon the facts submitted and representations made none of the exceptions in sec_2632 apply to trust and accordingly trust is a gst_trust for purposes of sec_2632 therefore we conclude that the automatic allocation rules under sec_2632 apply to the year transfer to trust plr-123334-06 husband should make the allocation on a supplemental form_709 for year the form should be filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the form the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely enclosures copy for sec_6110 purposes copy of this letter william o’shea associate chief_counsel passthroughs and special industries
